DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrases “by ways of” and “by mean of” in step (A), and the phrase “by ways of” in step (C) are awkward and unnecessary and should be reduced to “by”.  For example, at step (A), “by ways of a first rolling machine” should simply be “by a first rolling machine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
At line 2 of step (A), “the substrate” lacks antecedent basis and at line 6 of step (A), the phrase “wherein substrate” renders antecedent basis unclear.
The phrase “thus producing the semi-finished plastic flooring” and the phrase “thus forming the semi-finished plastic flooring”, both found in step (A) renders the scope of the claim unclear.  
At step (A), “the contacting roller” lacks antecedent basis. 
At step (B), the phrases “put on a predetermined position” of a drop plastic equipment and the subsequent recitation of “plastic flooring “on a predetermined placing position” render antecedent basis unclear.
At step (C), “the backing” and “the spraying mechanism”  lack antecedent basis.
Also at step (C), the phrase “arrange around a peripheral side” is awkward and unclear.  In order to advance prosecution, this limitation is understood as requiring the spaced, individual or discrete plastic backing elements that are formed by spraying melted plastic material onto the bottom surface of the substrate  must also be located near a periphery (i.e., outer edge) of the bottom surface of the substrate.
Also at step (C), the phrase “form solidified plastic materials separately after solidifying” is unclear.  In order to advance prosecution, this limitation is understood to mean that the individual or separate spaced plastic shapes deposited by spraying melted (liquid) plastic remain spaced or separate upon solidification. 
At step (D), regarding the phrase “is removed,” it is not clear what is being removed and from where.  In order to advance prosecution, this limitation is understood to mean the plastic flooring is removed from the drop plastic equipment.
Also regarding step (D), “the body” lacks antecedent basis.

Regarding claim 2, “the multiple plastic materials” lack antecedent basis.

Regarding claim 3, “the thickness rolling set” lacks antecedent basis.  Does Applicant mean “the thick rolling set”?
Also regarding claim 3, “a contacting roller” renders antecedent basis unclear in view of “the contacting roller” recited in claim 1.
Also regarding claim 3 the recitation that a diameter of the contacting roller is more than the thickness rolling set and the contact rolling set renders the claim unclear as rolling sets would include at least two rollers and thus define two rollers, each having a diameter, rendering unclear the meets and bounds of what is being claimed.
Also regarding claim 3, the phrase “has embossing section formed thereon” renders antecedent basis unclear (has “an” embossing section?).

Regarding claim 4, claim 1 already recites putting the semi-finished plastic flooring “on a predetermined position” rendering unclear antecedent basis for “is put on a predetermined position” in claim 4.

Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the closest prior art of record is applicant’s admitted prior art, Fig. 7, also identified in the specification as Pei Don et al., US 2019/0070844 (hereafter Pei Don), Chen et al., US 2002/0142135 (hereafter Chen), Vogt et al., US 2019/0211567 (hereafter Vogt) and Sturtevant et al., US 2001/0046588 (hereafter Sturtevant) (Pei Don, Chen and Vogt made of record in the parent application). 
Fig. 7 of the application identified as “Prior Art,” and Pei Don teach a method and apparatus for making a plastic flooring having a substrate, printing layer and anti-abrasion layer that includes all of the limitations of step (A) of claim 1 (see Pei Don Abstract, Figs.  2-5; paras [0001] and [0030]-[0036] describing the method; paras [0023]-[0028] describing the pressing machine used to perform the method).  With reference to Fig. 5 of Pei Don, the plastic flooring prepared by the method of Pei Don may further include a base layer (i.e., backing) 14 described in para [0038]; Pei Don also necessarily teaching a step of cutting as evidenced by the cut piece of flooring illustrated in Fig. 5.  However, Pei Don is silent as to a process of molding a backing onto a bottom of the substrate as recited in steps (B) and (C) of claim 1.   
 Chen teaches a method of making a thermoplastic laminate plank (i.e., plastic flooring) by extruding at least one thermoplastic material (preferably PVC) into the shape of a core and affixing a laminate on the core that includes an overlay on top of a print layer (Abstract; paras [0029]-[0031], [0040] and [0077]). A polyurethane top coat that may include wear resistant particles is disclosed at para [0019]).  At para [0048] Chen teaches its plastic flooring may further include “any number of bottom feet” attached to the bottom surface of the core (i.e., backing) that may be made from a thermoplastic material post-extruded onto the bottom surface of the plank” (para [0048])  understood as teaching that melted plastic in the form of  “bottom feet” are extruded onto the bottom surface of the core after the core has been extruded and solidified.  Chen also teaches strips 62 (i.e., strap shapes) that are described as being post-extruded at para [0072] and described as being “co-extruded” strips in claim 21.  Figs. 1 and 4 appear to illustrate an embodiment of “co-extruded” strips 62 wherein the strips sink into and thus change the contour of a bottom surface of the core because the surfaces of the strips and the core make contact while both are still hot and formable.
 Chen is silent as to the step (C) requirement (as currently understood by the examiner, see Section 112 rejection above) of melted plastic material being sprayed onto the substrate of a semi-finished plastic flooring (i.e., already formed and thus not co-extruded with the backing) as separate or discrete individual spaced backing elements, the sizes and shapes and positions of which are set in advance by an electric control system, each element adhering to the substrate bottom individually after solidifying, the separate backing elements also being limited in location to a periphery (i.e., near an edge) of the substrate bottom surface.  
Vogt teaches methods of adhering floor tiles together (Abstract), and includes an example of a secondary backing layer 119 for providing a moisture barrier and additional dimensional stability to the tile that may be sprayed or pattern coated (para 0040]).  Vogt is silent however as to a method of spraying individual backing elements in spaced locations at a periphery of the substrate bottom as understood as being required by claim 1.  
Sturtevant teaches the application of spaced non-interconnected plastic elements to flooring (Abstract) using a sprayer (Fig. 4).  However, the plastic elements are located at a top side of the flooring to create an anti-slip surface (claim 1), rather than being located at a periphery of a substrate bottom required by claim 1.
  When taken into consideration with the remaining limitations of the claims, all of the limitations of method claim 1, as currently understood (see Section 112 rejection), have not been found either alone or in an obviously combinable way in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746